Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 1 of 7 Page ID #:1



 1 Rami Kayyali (201579)
   12400 Wilshire Bl., Suite 400
 2 Los Angeles, CA 90025
   TEL: 310-490-4515
 3 FAX: 310-820-1740
   E-Mail: ramilaw@sbcglobal.net
 4
 5   Attorneys for Plaintiff:
     Samuel Armstrong
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
   SAMUEL ARMSTRONG,             )                      CASE NUMBER:
12 INDIVIDUALLY AND ON BEHALF    )
   OF ALL OTHERS SIMILARLY       )
13 SITUATED,                     )                      COMPLAINT FOR VIOLATION
                                 )                      OF CIVIL RIGHTS PURSUANT
14            Plaintiff,         )                      TO THE FOURTEENTH
     v.                          )                      AMENDMENT TO THE UNITED
15                               )                      STATES CONSTITUTION
     GOVERNOR GAVIN NEWSOM, and )                       PROHIBITING DETENTION
16   Does 1 through 50,          )                      WITHOUT DUE PROCESS
     Inclusive,                  )
17                               )
              Defendants.        )
18   ___________________________ )
19
20
                               FACTUAL BACKGROUND
21
     1.   Plaintiff alleges that he was harmed and sustained
22
     damages as a result of the defendants’ violation of his
23
     civil rights, enshrined in the Fourteenth Amendment to
24
     the United States Constitution, prohibiting detention
25
     without due process of law. In contravention of the U.S.
26
     Constitution, on March 19, 2020, Governor of the State of
27
     California, Gavin Newsom, summarily ordered plaintiff,
28

                                                 -1-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 2 of 7 Page ID #:2



 1   and all California residents, to be confined to their
 2   respective residences, under penalty of being convicted
 3   of a criminal misdemeanor, for which the punishment is a
 4   $1000 fine and/or six months of imprisonment (Executive
 5   Order N-33-20, attached hereto and incorporated herein by
 6   reference).
 7       Said residential confinement order is also
 8   unconstitutional in that it is unconstitutionally vague,
 9   as to it's scope and duration, and appears to permit
10   residents to be released from residential confinement
11   only for the purpose of obtaining food, medication and/or
12   healthcare without objectively specifying the extent a
13   resident may be released from residential confinement to
14   obtain "such necessities." The order merely states, "The
15   supply chain must continue, and Californians must have
16   access to such necessities as food, prescriptions and
17   healthcare."
18       Pursuant to said order, plaintiff and similarly
19   situated California residents have been unjustly confined
20   to their residences, under vague and murky guidelines,
21   and have sustained hardship as a result thereof.
22                           JURISDICTION & VENUE
23   2. This action arises under the Fourteenth Amendment to
24   the United States Constitution. This court has original
25   jurisdiction over such Federal claims pursuant to 28
26   U.S.C. Sections 1331 and 1343 and 28 U.S.C. Section 1983.
27   The unlawful conduct alleged in this complaint occurred
28   in the Central District of California. Venue is conferred
                                                 -2-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 3 of 7 Page ID #:3



 1   by 28 U.S.C. Section 1391(b).
 2                                     PARTIES
 3   3. Plaintiff is now, and at all relevant times herein
 4   mentioned in this complaint was, a citizen of the United
 5   States, and a resident of Los Angeles County, State of
 6   California.
 7   4. Defendant Gavin Newsom is the Governor of the State of
 8   California, and proclaimed the offending order, acting in
 9   his official capacity.
10   5. Because plaintiff is ignorant of the true names and
11   capacities of Does 1 through 50, he is suing these
12   defendants by fictitious names.                                Plaintiff will seek
13   leave to amend this complaint to allege their true names
14   and capacities when they are ascertained. Plaintiff
15   believes and alleges that the Doe defendants acted in
16   concert with all of the named defendants.                                                           The Doe
17   defendants are being sued in their official capacities.
18   6. Doe defendants, and each of them, acted as alleged in
19   this complaint, under color, authority, and pretense of
20   the laws, statutes, regulations, customs and usage of the
21   State of California and under the authority of their
22   official capacities.
23   7. Plaintiff is informed and believes, and on that basis
24   alleges that each and every act alleged in this complaint
25   was done by Doe defendants in the execution and
26   implementation of the official policy of California.
27   Plaintiff is informed and believes, and on that basis
28   alleges, and at all relevant times mentioned in this
                                                 -3-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 4 of 7 Page ID #:4



 1   complaint, that each of the individual defendants was the
 2   agent or employee of the remaining defendants, and in
 3   doing the acts alleged, was acting within the scope of
 4   his or her agency or employment.
 5                             CLASS ALLEGATIONS
 6   8.   The claims of plaintiff are typical of the claims of
 7   class members as a whole. The experience of the named
 8   plaintiff, as alleged herein, is typical of the
 9   experience of members of the plaintiff class.
10   9. Prosecuting separate actions by individual class
11   members would create a risk of inconsistent or varying
12   adjudications with respect to individual class
13   members that would establish incompatible standards of
14   conduct for the party opposing the class.
15   10. A class action is superior to other available methods
16   for the fair and efficient adjudication of the
17   controversy of the claims of the class plaintiffs because
18   questions of law or fact common to class members
19   predominate over any questions affecting only individual
20   members, and a class action is superior to other
21   available methods for fairly and efficiently adjudicating
22   the controversy.
23   11. Plaintiff will fairly and adequately protect the
24   interests of the Plaintiff Class because Plaintiff's
25   counsel possesses the requisite resources and ability to
26   prosecute this action and because the class
27   representative's interests are consistent with the
28   interests of the class.
                                                 -4-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 5 of 7 Page ID #:5



 1   CAUSE OF ACTION FOR VIOLATION OF FOURTEENTH AMENDMENT TO
 2            THE UNITED STATES CONSTITUTION, PROHIBITING
 3                     DETENTION WITHOUT DUE PROCESS
 4   12. Plaintiff, individually, and on behalf of all
 5   affected class members, realleges and incorporates by
 6   reference paragraphs 1-11, above.
 7   13. Section One of the Fourteenth Amendment to the United
 8   States Constitution states, in pertinent part as follows:
 9       "No State shall make or enforce any law which
10       shall abridge the privileges or immunities of
11       citizens of the United States; nor shall any
12       State deprive any person of life, liberty, or
13       property, without due process of law."
14   By summarily confining plaintiff and class members to
15   their respective residences, without due process of law,
16   Governor Gavin Newsom and Doe defendants, have, as a
17   matter of law, injured Plaintiffs, in violation of their
18   rights, to be free of confinement, without legal due
19   process, pursuant to Section One of the Fourteenth
20   Amendment to the United States Constitution.
21       The order is also unconstitutionally vague, as to
22   it's scope and duration, and appears to permit residents
23   to be released from residential confinement only for the
24   purpose of obtaining food, medication and/or healthcare
25   without objectively specifying the extent a resident may
26   be released from residential confinement to obtain "such
27   necessities." The order merely states, "The supply chain
28   must continue, and Californians must have access to such
                                                 -5-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 6 of 7 Page ID #:6



 1   necessities as food, prescriptions and healthcare."
 2       The order sentencing plaintiffs to residential
 3   confinement is open-ended and entirely subjective, and
 4   based upon the subjective whims of defendants.
 5                                       PRAYER
 6       Wherefore, plaintiff and the Plaintiff Class pray for
 7   the following relief against Defendants:
 8   a. That the class described above, and/or any other
 9   appropriate classes are certified in this action pursuant
10   to Federal Rules of Civil Procedure, Rule 23;
11   b. For an order declaring unlawful Defendants’ pattern or
12   practices complained of herein;
13   c. For an order enjoining all unlawful practices
14   complained about herein;
15   d. For an order awarding damages, to plaintiff and
16   Plaintiff Class, for each day of unjust confinement
17   pursuant 28 U.S. Code § 2513 and/or California Penal Code
18   § 4909, according to proof;
19   e. For an order awarding statutory damages to plaintiff
20   and Plaintiff Class, including prejudgment interest,
21   according to proof,
22   f. For costs of suit, including reasonable attorneys
23   fees; and,
24   g. For such other and further relief as the Court may
25   deem just and proper.
26
27   Dated: April 22, 2020
28                                   LAW OFFICES OF RAMI KAYYALI
                                                 -6-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
Case 2:20-cv-03745-DDP-AS Document 1 Filed 04/23/20 Page 7 of 7 Page ID #:7



 1                                                    /s Rami Kayyali
 2                               By:______________________________
                                     RAMI KAYYALI
 3                                   Attorneys for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -7-
                                     D:\Rami\Document s\WPDOC\Staff_Folders\LC2\California Stay at Home Order 14th Amendment Litigation\Complaint Civil Rights.frm




                                         COMPLAINT
